Weinstein, J.,
concurs in part and dissents in part and votes to modify the judgment appealed from, by adding a provision prospectively relieving the defendant husband of his obligation to pay alimony and reducing the award of alimony arrears from $8,500 to $7,250, with the following memorandum: In the course of his dissent in Northrup v Northrup (43 NY2d 566, 572), Judge Wachtler characterized his colleagues’ interpretation of Domestic Relations Law §248 as “narrow, technical and unrealistic” and criticized a statutory loophole which permitted a former wife to continue to collect alimony from her former husband although she was living with another man, as long as she simply avoided formalizing the relationship with a marriage ceremony. The Judge expressed the view that the Legislature really intended for courts to *704consider the nature and extent of the former wife’s new relationship without regard to formalities and to accord due recognition to current social realities in applying the statute. Notwithstanding its recognition of the observation of the Appellate Division, First Department, that "the construction of the statute compelled by the plain meaning of its language may, in some instances, 'convert the shield of the statute into a sword of inequity, dependent only upon the deftness with which a former spouse can parry assertions that her conduct in a protracted relationship is marital in substance’ (Matter of Bliss v Bliss, 107 AD2d 394, 397)”, the Court of Appeals has nevertheless held that proof of cohabitation alone is insufficient to warrant a termination of alimony obligations pursuant to Domestic Relations Law § 248 (Matter of Bliss v Bliss, 66 NY2d 382, 389, revg 107 AD2d 394, supra). Rather, it is necessary, under the aforesaid provision, to demonstrate both the fact of cohabitation as well as some conduct on the part of the former wife which amounts to a "holding out” that she is married to her male companion.
While it has been made abundantly clear that the "holding out” requirement necessitates a display of some assertive conduct (see, Northrup v Northrup, supra, at 571), I find the evidence adduced herein sufficient to satisfy the requirement and thereby to prevent the plaintiff wife from circumventing the underlying intent of the statute.
Pursuant to a stipulation of settlement entered into by the parties, which was incorporated but not merged into the judgment of divorce, the defendant was required, inter alia, to pay to the plaintiff alimony in the sum of $125 per week. While a commencement date of March 11, 1977 was specified, no termination date was set forth in the stipulation. At the hearing conducted with respect to the plaintiff’s enforcement application and the defendant’s cross motion to terminate his alimony obligation, the plaintiff unequivocally testified that she had been continuously living in a condominium owned by Otto Hoech since October 1977 and that they shared the same bedroom. She neither paid rent nor incurred any carrying charges or mortgage payments with respect to the premises. Although the plaintiff and Mr. Hoech traveled together extensively and invariably shared the same accommodations on those occasions, she was curiously unable to recall whether she had engaged in such assertive conduct as registering in a hotel as Mr. and Mrs. Hoech. Significantly, the homeowner’s insurance policy issued by the State Farm Insurance Company with respect to the premises at which the plaintiff resided *705with Otto Hoech, listed the insureds as "Hoech, Otto & L”. Moreover, the plaintiff allowed the telephone which she regarded as her own to be listed under the name of Otto Hoech. These circumstances enhanced by the salient factor of the plaintiff having undertaken residency with her male companion on a rent-free basis since 1977, belie any claim of a nonmarital situation. In fact, the defendant’s motion papers allude to a potential clandestine marriage between his former wife and Otto Hoech on one of their visits to Germany.
In conclusion, I am of the view that given the plaintiff’s uncontroverted cohabitation with another male and her conduct from which a "holding herself out” as his wife could be inferred, the defendant former husband should be relieved of his obligation to make further alimony payments.
With respect to the remaining issues raised by the parties, I have no quarrel with the disposition set forth in the majority decision.